UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-24778 TEXAS VANGUARD OIL COMPANY (Exact name of registrant as specified in its charter) Texas 74-2075344 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 9811 Anderson Mill Rd., Suite 202 Austin, Texas 78750 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (512) 331-6781 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o. Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x or No o. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. o Large accelerated filero Accelerated filer o Non-accelerated filerx Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Outstanding at September 30, 2011 1,416,587 shares Table of Contents TEXAS VANGUARD OIL COMPANY TABLE OF CONTENTS Page Number Part I. Financial Information Item 1 - Financial Statements
